Order Filed August 12, 2016




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00869CV

                                  MARK JOSLIN, Appellant

                                               V.

                       ELAD BANAI AND ISAAC BANAI, Appellees

                      On Appeal from County Court at Law Number 6
                                   Collin County, Texas
                          Trial Court Cause No. 006-02799-2015

                                           ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

        By letter dated August 11, 2016, Collin County Clerk Stacey Kemp informs us appellant

has not paid the clerk’s fee, and she requests an extension of time to file the record. We GRANT

the request to the extent that we ORDER appellant to file, no later than August 22, 2016, written

documentation that he has paid, or made arrangements to pay, the clerk’s fee or he is entitled to

proceed in this appeal without pre-payment of costs. See TEX. R. APP. P. 35.3(a). Appellant is

cautioned that failure to comply may result in dismissal of the appeal without further notice. See

id. 37.3(b).


                                                 /s/ ELIZABETH LANG-MIERS
                                                     JUSTICE